DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/25/2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
This office action is in response to communication filed 02/25/2021.
Claims 1-7 and 16-17 are canceled as drawn to non-elected invention.  Claims 8-13 and 18-22 are pending and have been examined.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-7 and 16-17 directed to inventions non-elected without traverse.  Accordingly, claims 1-7 and 16-17 have been cancelled.

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claims 1-7 and 16-17 are cancelled.


Claim Rejections - 35 USC § 112
Previous rejections under 35 USC 112 are withdrawn in view of Applicant’s amendments.

Drawings
Previous drawing objections are withdrawn in view of Applicant’s amended drawings.



Reasons for Allowance
Claims 8-13 and 18-22 are allowed.
 The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance is because although it is widely known in the washing machine art to provide a circulation pump, a sensing arrangement to measure pressure and to reduce pump speed as a function of pressure, as shown by Ferguson et al. (US 2006/0237044 A1) or Sabini et al. (US 6,709,241), and it is further generally known to reduce pump speed as a ramp/linear or exponential function or multiple steps or a combination of linear and abrupt stop for filtration cleaning, as suggested by US 20110232702 A1, the prior art of record does not teach, suggest or motivate the controller further is configured to select a reduction process from the group consisting of (a) ramping down the operating 
Regarding claim 19, independent claim 19 recites substantively all the allowable subject matter indicated in claim 8 above and is allowed for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20110232702 A1  note disclosure of linear, exponential and stepwise pump deceleration and the combination of linear and abrupt stop for filter cleaning.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN LEE whose telephone number is (571)270-7299.  The examiner can normally be reached on M-F 8:30am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN G. LEE
Examiner
Art Unit 1711



/KEVIN G LEE/Examiner, Art Unit 1711